UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-172135 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 27-1847645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Wall Street, 11th Floor, New York, NY 10005 (Address of principal executive offices) (Zip Code) 1-646-328-1502 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 73,620,391shares of common stock are issued and outstanding as of August 1, 2012. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q for the period ended June 30, 2012 (“Form 10-Q”) of China Industrial Steel Inc. (the “Company”), which was originally filed with the Securities and Exchange Commission (the “SEC”) on August 14, 2012, is solely to furnish Exhibit 101 to the Form 10-Q as required by Rule 405 of Regulation S-T.Exhibit 101 to this Amendment No. 1 to Form 10-Q furnishes the following items in Extensible Business Reporting Language:(i) the Company’s condensed consolidated balance sheets as of June 30, 2012 (unaudited) and December 31, 2011, (ii) the Company’s unaudited condensed consolidated statements of operations for the six months ended June 30, 2012 and 2011, (iii) the Company’s unaudited condensed consolidated statements of cash flows for the six months ended June 30, 2012 and 2011, (iv) the Company’s condensed consolidated statements of stockholders’ equity for the six months ended June 30, 2012, and (v) the notes to the Company’s condensed consolidated financial statements (unaudited). No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above.This Amendment No. 1 to Form 10-Q does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. ITEM 6. EXHIBITS The following exhibits are filed as part of this report: Certification of the Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of the Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of the Principal Executive Officer pursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* Certification of the Principal Financial Officer pursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema Document ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document ** 101.LAB XBRL Taxonomy Extension Label Linkbase Document ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document ** * Filed herewith. ** Furnished herewith. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, and otherwise are not subject to liability under those sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA INDUSTRIAL STEEL INC. Dated:August 20,2012 By: /s/ Liu Shenghong Liu Shenghong Chief Executive Officer and Chairman (Chief Executive Officer) By: /s/ Xiaolong Zhou Xiaolong Zhou Chief Financial Officer (Principal Accounting and Financial Officer)
